Title: [Diary entry: 9 May 1760]
From: Washington, George
To: 

Friday May 9th. Set out on my return Home. The Morning drizzling a little. Calld at the Bloomery and got Mr. Wm. Crawford to shew me the place that has been so often talkd of for erecting an Iron Work upon. The Convenience of Water is great—first it may be taken out of the River into a Canal and a considerable Fall obtained—& ⟨then⟩ a Run comes from the Mountain on which the largest Fall may [be] got with Small Labour and expence. But of the constancy of this Stream I know nothing nor Coud Crawford tell me. I saw none of the Ore but all People agree that there is an inexhaustable fund of that that is rich—but Wood seems an obstacle not but that there is enough of it but the Gd. is so hilly & rugged as not to admit of making Coal or transporting it. I did not examine the place so accurately myself as to be a competent


   
   the bloomery: a primitive means of turning iron ore into iron, consisting of a hearth rather larger than that of a blacksmith. Iron ore and charcoal were fed into a fire fanned by a bellows that was powered by a waterwheel. When the heated iron formed a lump, or “bloom,” it was lifted to an anvil and beaten into a bar by a hammer, also powered by the waterwheel. The product was an impure wrought iron used by local artisans and blacksmiths. A bloomery for making bar iron was begun in 1742 by a group which included William Vestal and Crawford’s stepfather, Richard Stephenson. It was located on John Vestal’s land about four miles above Key’s (later Vestal’s) ferry, on the right bank of the Shenandoah River and the mouth of Evitt’s Run.

 

   
   iron work: a more sophisticated process producing a high grade of iron for commercial sale. Such a work, using limestone for flux, needed a much greater amount of capital to finance a 25– to 30–foot-high furnace, a large bellows (often 25 feet long) for the blast, a waterwheel over 20 feet in diameter, and a minimum of 10 to 12 full-time workers. But it could turn out 20 tons of relatively pure pig iron per week, which would either be worked in the colonies or shipped to England for sale (BININGArthur Cecil Bining. Pennsylvania Iron Manufacture in the Eighteenth Century. Harrisburg, 1938. In Publications of the Pennsylvania Historical Commission, vol. 4., 76–84). Vast amounts of firewood were needed to produce charcoal for the iron furnace.


   
   
   William Crawford, brother of Valentine Crawford, entered the Virginia Regiment in 1755 as an ensign in the company of scouts and later served with GW on the Forbes expedition of 1758. He lived in Frederick County until 1765, when he removed to the Youghiogheny country in western Pennsylvania.



   
   Despite Crawford’s approval of this site for an ironwork, GW did not join in the venture.




   judge of this matter & Mr. Crawford says there will be no difficulty in the case. Reachd Coleman’s.